FAIRCHILD, Chief Judge,
dissenting.
The majority opinion relies heavily on the recent Supreme Court decision in Moody v. Daggett, 429 U.S. 78, 97 S.Ct. 274, 50 L.Ed.2d 236 (1976), and concludes that, if in that case, involving the government’s refusal to execute a parole violation warrant until after an individual had served a sentence for a crime committed while on parole, the Court was willing to tolerate a delay of possibly ten years in the ultimate hearing on parole revocation, it necessarily follows that mere delay in any parole violation case will not support a denial of due process claim. I cannot agree. For me there is a critical difference between (1) a state unreasonably delaying nine months in affording an individual, not otherwise incarcerated, a parole revocation hearing, as in the instant case, and (2) a state waiting —admittedly, sometimes years — while an individual completes a different sentence before deciding whether to revoke parole for a prior offense. The difference is that, in the latter case, though the individual is incarcerated, he suffers no liberty loss directly attributable to the state’s delay. In the former, however, if the facts, when they are adjudged, do not support revocation, the individual will have suffered a substantial loss of liberty1 precisely as a result of the state’s inaction. The majority may be correct that in terms of physical evidence, witnesses’ memories, etc., a hearing held after nine months is no less “fair” than a hearing after ten years. But I do not find that relevant to assessing Sims’ due process claim. In Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), the Supreme Court explained that it is the scope of the liberty interest at stake that must be considered in determining what due process safeguards are required in any circumstance. Id. at 481-84, 92 S.Ct. 2593. Thus, in determining when a state’s delay in affording a parole revocation hearing constitutes a denial of due process, I look to when that inaction begins directly to jeopardize the individual’s liberty. If an individual is going to spend the next ten years in prison regardless of what action is taken during that time on an outstanding parole violation warrant, it may be very well to say that a ten-year delay in the warrant’s execution does not violate due process. But if the only reason an individual spends nine months in jail is the state’s failure to afford an adequate parole revocation hearing, I find nothing in the Moody decision which requires this court to depart from its previous rulings that any delay in excess of three months is basically unfair and a violation of due process. See United States ex rel. Hahn v. Revis, 520 F.2d 632, 638, n. 5 (7th Cir. 1975); Johnson v. Holley, 528 F.2d 116, 118-19 (7th Cir. 1975). See also Marchand v. Director, U. S. Probation Office, 421 F.2d 331, 335, n. 5 (1st Cir. 1970). I would affirm the district court order granting habeas corpus.

. In Morrissey v. Brewer, 408 U.S. 471, 481-82, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), the Supreme Court makes clear that though parolees enjoy a more circumscribed liberty than average citizens, they nevertheless possess the “core values of unqualified liberty,” such that revocation of parole must comport with due process.